Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John W. Branch on July 19, 2022.

The application has been amended as follows: 
in line 1 of Claims 1-23, delete “Withdrawn” and insert --Cancelled--;
in line 1 of Claim 30, delete “Withdrawn” and insert --Original--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitation of now cancelled claim 25. None of the prior art of record specifically teaches an article comprised of a substrate in the form of a mask or a face covering where a photosensitizer formulation is disposed on or in the substrate with a concentration gradient of a photosensitizer formation along at least one dimension of the substrate, wherein the photosensitizer formulation, when in contact with molecular oxygen and activated by light or ultrasound, produces microbicidal singlet oxygen configured to damage at least one microbe and generate antigenic particles. In addition, while prior art of Zharov (6443978) discloses a substrate in the form of a mask (19) or face covering (12) and a photosensitizer formulation disposed on the substrate with a photosensitizer formation (18) (see Figures 2 and 3, Col. 8 lines 16-26, Col. 15 lines 43-50 - Claims 41-42) and prior art of Hong (KR1020140028671) discloses a substrate in the form of a mask or face covering (110) and a photosensitizer formulation disposed on the substrate with a photosensitizer formation (130) (see Figures 2-5b), neither Zharov (‘978) nor Hong (‘671) specifically teach that the photosensitizer formulation is disposed or in the substrate with a concentration gradient along at least one dimension of the substrate. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an article comprised of components in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799